DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the application filed on 01/04/2021.
Claims 1-20 are currently pending and have been examined.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 13 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 13 recites the limitation "the second receiving location" in sixth line. There is insufficient antecedent basis for this limitation in the claim. Specifically, the embodiment in claim 12, on which claim 13 depends, only introduces a first receiving location at which both the first and second quantity of the goods are received. None of claim 1, claim 12, or claim 13 introduce a second receiving location prior to the claim 13, line 6 recitation, so it is unclear how a second a second receiving location would function in the claimed invention of claim 13. Therefore, claim 13 is rejected as being indefinite. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite determining instructions for executing a plurality of shipments while making an efficient use of cargo capacity. 
As an initial matter, claims 1-15 all fall at least into the “machine” category of statutory subject matter, claims 16-19 fall at least into the “manufacture” category of statutory subject matter, and claim 20 falls at least into the “process” category of statutory subject matter. Therefore, all claims fall into at least one of the four statutory categories. Eligibility analysis therefore proceeds to step 2A.
In claim 1, the limitation of “receive resource distribution data associated with a plurality of resource distributions, wherein the plurality of resource distributions are associated with a plurality of entities, and wherein the resource distribution data comprises a plurality of resources, a plurality of receiving locations, and a plurality of delivery locations”, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “at least one non-transitory storage device; and at least one processing device coupled to the at least one non-transitory storage device, wherein the at least one processing device is configured to,” nothing in the claim element precludes the step from practically being performed in the mind. Similarly, the limitations of “receive a target efficiency rate for transfer containers, wherein the target efficiency rate corresponds to a percentage of capacity of the transfer containers occupied while the transfer containers are transferring the resources; determine, based on the resource distribution data and the target efficiency rate, instructions for achieving the target efficiency rate for the transfer containers while receiving, with the transfer containers, the plurality of resources from the plurality of receiving locations and delivering, with the transfer containers, the plurality of resources to the plurality of delivery locations; and provide the instructions for achieving the target efficiency rate for the transfer containers”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components (“one or more user devices” as well as those recited above). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
Claim 1 recites the concept of determining an efficient usage of shipping containers for executing a plurality of shipments which is a certain method of organizing human activity including managing commercial interactions. Receive resource distribution data associated with a plurality of resource distributions, wherein the plurality of resource distributions are associated with a plurality of entities, and wherein the resource distribution data comprises a plurality of resources, a plurality of receiving locations, and a plurality of delivery locations; receive a target efficiency rate for transfer containers, wherein the target efficiency rate corresponds to a percentage of capacity of the transfer containers occupied while the transfer containers are transferring the resources; determine, based on the resource distribution data and the target efficiency rate, instructions for achieving the target efficiency rate for the transfer containers while receiving, with the transfer containers, the plurality of resources from the plurality of receiving locations and delivering, with the transfer containers, the plurality of resources to the plurality of delivery locations; and provide the instructions for achieving the target efficiency rate for the transfer containers all, as a whole, fall under the category of managing commercial interactions. The claim falls into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Mere recitation of generic computer components does not remove the claim from this grouping. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a system, at least one non-transitory storage device, at least one processing device coupled to the at least one non-transitory storage device, and one or more user devices. The recited additional elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a system, at least one non-transitory storage device, at least one processing device coupled to the at least one non-transitory storage device, and one or more user devices amount to no more than mere instructions to apply the exception using generic computer components. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claims 2-13 further limit the abstract idea of claim 1 without adding any new additional elements. Instead, these claims merely narrow the scope of the data regarding the commercial interactions, narrow the scope of the parties involved in the commercial interaction and/or narrow the scope of how the commercial interaction of transferring resources is undertaken. Therefore, by the analysis of claim 1 above these claims, individually and as an ordered combination, do not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claims are not patent eligible.
Claim 14 further limits the abstract idea of claim 1 while introducing the additional element of a machine learning model. The claim does not integrate the abstract idea into a practical application because the element of a machine learning model is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Adding this new additional element into the additional elements from claim 1 still amounts to no more than mere instructions to apply the exception using generic computer components. The claim also does not amount to significantly more than the abstract idea because mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claim 15 further limits the abstract idea of claim 1 while introducing the additional element of providing a command to an autonomous vehicle. The claim does not integrate the abstract idea into a practical application because the element of providing a command to an autonomous vehicle is post-solution, data transmission extra-solution activity. Adding this new additional element into the additional elements from claim 1 still amounts to no more than mere instructions to apply the exception using generic computer components and insignificant extra-solution activity. Per MPEP 2106.05(d) II. “Receiving or transmitting data over a network” has been recognized as well-understood, routine, and conventional extra-solution activity. Therefore, the claim also does not amount to significantly more than the abstract idea because mere instructions to apply an exception using generic computer components and well-understood, routine, and conventional extra-solution activity cannot provide an inventive concept. The claim is not patent eligible.
In claim 16, the limitation of “receive resource distribution data associated with a plurality of resource distributions, wherein the plurality of resource distributions are associated with a plurality of entities, and wherein the resource distribution data comprises a plurality of resources, a plurality of receiving locations, and a plurality of delivery locations”, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “A computer program product for directing resource transfers based on resource distribution data, the computer program product comprising a non-transitory computer-readable medium comprising code causing a first apparatus to,” nothing in the claim element precludes the step from practically being performed in the mind. Similarly, the limitations of “receive a target efficiency rate for transfer containers, wherein the target efficiency rate corresponds to a percentage of capacity of the transfer containers occupied while the transfer containers are transferring the resources; determine, based on the resource distribution data and the target efficiency rate, instructions for achieving the target efficiency rate for the transfer containers while receiving, with the transfer containers, the plurality of resources from the plurality of receiving locations and delivering, with the transfer containers, the plurality of resources to the plurality of delivery locations; and provide the instructions for achieving the target efficiency rate for the transfer containers”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components (“one or more user devices” as well as those recited above). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
Claim 16 recites the concept of determining an efficient usage of shipping containers for executing a plurality of shipments which is a certain method of organizing human activity including managing commercial interactions. Receive resource distribution data associated with a plurality of resource distributions, wherein the plurality of resource distributions are associated with a plurality of entities, and wherein the resource distribution data comprises a plurality of resources, a plurality of receiving locations, and a plurality of delivery locations; receive a target efficiency rate for transfer containers, wherein the target efficiency rate corresponds to a percentage of capacity of the transfer containers occupied while the transfer containers are transferring the resources; determine, based on the resource distribution data and the target efficiency rate, instructions for achieving the target efficiency rate for the transfer containers while receiving, with the transfer containers, the plurality of resources from the plurality of receiving locations and delivering, with the transfer containers, the plurality of resources to the plurality of delivery locations; and provide the instructions for achieving the target efficiency rate for the transfer containers all, as a whole, fall under the category of managing commercial interactions. The claim falls into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Mere recitation of generic computer components does not remove the claim from this grouping. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a computer program product, a non-transitory computer-readable medium comprising code, a first apparatus, and one or more user devices. The recited additional elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a computer program product, a non-transitory computer-readable medium comprising code, a first apparatus, and one or more user devices amount to no more than mere instructions to apply the exception using generic computer components. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claims 17-19 further limit the abstract idea of claim 16 without adding any new additional elements. Instead, these claims merely narrow the scope of the data regarding the commercial interactions and narrow the scope of the parties involved in the commercial interaction. Therefore, by the analysis of claim 16 above these claims, individually and as an ordered combination, do not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claims are not patent eligible.
In claim 20, the limitation of “A method for directing resource transfers based on resource distribution data, the method comprising: receiving resource distribution data associated with a plurality of resource distributions, wherein the plurality of resource distributions are associated with a plurality of entities, and wherein the resource distribution data comprises a plurality of resources, a plurality of receiving locations, and a plurality of delivery locations”, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Similarly, the limitations of “receiving a target efficiency rate for transfer containers, wherein the target efficiency rate corresponds to a percentage of capacity of the transfer containers occupied while the transfer containers are transferring the resources; determining, based on the resource distribution data and the target efficiency rate, instructions for achieving the target efficiency rate for the transfer containers while receiving, with the transfer containers, the plurality of resources from the plurality of receiving locations and delivering, with the transfer containers, the plurality of resources to the plurality of delivery locations; and providing the instructions for achieving the target efficiency rate for the transfer containers”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components (specifically, “one or more user devices”). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
Claim 20 recites the concept of determining an efficient usage of shipping containers for executing a plurality of shipments which is a certain method of organizing human activity including managing commercial interactions. Receive resource distribution data associated with a plurality of resource distributions, wherein the plurality of resource distributions are associated with a plurality of entities, and wherein the resource distribution data comprises a plurality of resources, a plurality of receiving locations, and a plurality of delivery locations; receive a target efficiency rate for transfer containers, wherein the target efficiency rate corresponds to a percentage of capacity of the transfer containers occupied while the transfer containers are transferring the resources; determine, based on the resource distribution data and the target efficiency rate, instructions for achieving the target efficiency rate for the transfer containers while receiving, with the transfer containers, the plurality of resources from the plurality of receiving locations and delivering, with the transfer containers, the plurality of resources to the plurality of delivery locations; and provide the instructions for achieving the target efficiency rate for the transfer containers all, as a whole, fall under the category of managing commercial interactions. The claim falls into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Mere recitation of generic computer components does not remove the claim from this grouping. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of one or more user devices. The recited additional elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of one or more user devices amount to no more than mere instructions to apply the exception using generic computer components. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5-7, 9, 16, 17, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gueta (WIPO Publication No. 2021/040612, hereafter known as Gueta).
Regarding claim 1, Gueta teaches:
A system for directing resource transfers based on resource distribution data, the system comprising: at least one non-transitory storage device; and at least one processing device coupled to the at least one non-transitory storage device, wherein the at least one processing device is configured to (see Fig. 1 stacking and Delivery Planning Device 170 and [0034] "The Device 170 may include a memory 175 configured to store various data" for non-transitory storage device and [0034] "The Device 170 may include a processing unit 176 configured to perform calculations and optimizations to generate delivery plans and stacking layouts. The processing unit 176 may include various modules" for a processing device connected to memory as part of device 170)
receive resource distribution data associated with a plurality of resource distributions, wherein the plurality of resource distributions are associated with a plurality of entities (see [0061] "In 910, the Device 170 may receive job data, location data, vehicle data, scheduling parameter and stacking parameters as inputs" and [0035] "The shipper application 110 may be configured to send delivery job data 111 and to receive confirmation 112 and updates 113 of the delivery jobs...The receiver application 150 may be provided to customers or recipients of the products, so that they may know when to expect the deliveries" the jobs are associated with shippers and customers/recipients)
and wherein the resource distribution data comprises a plurality of resources, a plurality of receiving locations, and a plurality of delivery locations (see [0035] "The delivery job data 182 may include information such as an identifier for the delivery job, the product for delivery, the delivery time, the origin location, the destination location, the operation as either pick-up or drop-off, and the product quantity")
receive a target efficiency rate for transfer containers, wherein the target efficiency rate corresponds to a percentage of capacity of the transfer containers occupied while the transfer containers are transferring the resources (see [0054] "There may be a range of stack load factors that may be practical, for example, 70% as the minimum and 100% as the maximum. The goal may be to find the maximum practical stack load factor. The range of stack load factor values may vary depending on product mix and other factors. The practical range of stack load factor may be determined by iterating the process of checking the validity of the stacking layout, with an initial stack load factor of 100%, then decrementing the stack load factor by a small step such as 1%, until 70% through each round of iteration" receiving target range of 70%-100% stack load factor. See [0060] "The value of stack load factor may range from 0 to 1.0. A stack load factor of 1.0 may mean that the entire container capacity may be utilized for stacking products. This is an ideal case when all of the products may be stacked without constraints and that the physical properties of the products allow stacking to maximize the use of container space. On the other end, a stack load factor of close to zero may mean that the entire container space may not be utilized, for example when the product is a fragile thin plate that covers the entire container area and cannot be stacked with other products" for stack load factor corresponding to percentage capacity occupied by items in transit)
determine, based on the resource distribution data and the target efficiency rate, instructions for achieving the target efficiency rate for the transfer containers while receiving, with the transfer containers, the plurality of resources from the plurality of receiving locations and delivering, with the transfer containers, the plurality of resources to the plurality of delivery locations (see [0047] "in 406, the Device 170 may generate the dispatch plan together with a stacking layout" and [0055] " If in 612, the stacking layout is valid with respect to the constraints, in 615, the Device 170 may assign a delivery timing to each job in the cluster. The timing may be determined based on at least one of the delivery time requirement, the stacking rearrangement requirement, the time availability of the vehicle, the expected loading/unloading time of the jobs, and the delivery time needed from one location to another. Since a cluster may have multiple job deliveries of differing locations, the process of generating stack layout from 611, 612, 613,616 and 614 may be repeated for each location" generating a dispatch plan for moving resources between locations and stacking configurations to fulfill practical stack load factor)
and provide, to one or more user devices, the instructions for achieving the target efficiency rate for the transfer containers (see [0047] "In 407, the Device 170 may send the dispatch plan update 142 to the driver application 140 and may send the stacking plan 132 to the loader application 130" and [0036] “The abovementioned applications may be installed in mobile devices such as tablets, cell phones, smartphones, or laptops, or other computing devices such as personal computers, workstations, or servers”)
Regarding claim 2, Gueta teaches all of the limitations of claim 1 above. Gueta further teaches:
wherein the resource distribution data comprises, for each resource distribution: one or more goods, from the plurality of resources, to be transferred; a receiving location, from the plurality of receiving locations, for receiving the one or more goods; and a delivery location, from the plurality of delivery locations, for delivering the goods (see [0035] "The delivery job data 182 may include information such as an identifier for the delivery job, the product for delivery, the delivery time, the origin location, the destination location, the operation as either pick-up or drop-off, and the product quantity" for resource distribution data, [0047] “The line interaction diagram 400 shows an example where multiple delivery jobs begin at the same distribution point where the delivery vehicles are loaded with products. It is also possible that some of the products may be picked up enroute during other delivery jobs” for plurality of receiving locations, [0041] “product types 262” for plurality of product types, and [0050] “the Device 170 may identify delivery jobs with destinations near one another” for plurality of destinations)
Regarding claim 5, Gueta teaches all of the limitations of claim 1 above. Gueta further teaches:
wherein the transfer containers comprise at least one of shipping containers, boxes, semi-trailers, box trucks, flatbed trailers, refrigerator trailers, vans, or rail cars (see [0045] "Vehicles 1, 2 and 3 may be each be associated with a specific vehicle type, such as a 4-wheel van, a 6-wheel truck etc.")
Regarding claim 6, Gueta teaches all of the limitations of claim 1 above. Gueta further teaches:
wherein the one or more user devices are associated with a carrier for transporting goods via at least one of land, sea, or air (see [0047] "In 407, the Device 170 may send the dispatch plan update 142 to the driver application 140" and [0036] “The abovementioned applications may be installed in mobile devices such as tablets, cell phones, smartphones, or laptops, or other computing devices such as personal computers, workstations, or servers” and [0045] "Vehicles 1, 2 and 3 may be each be associated with a specific vehicle type, such as a 4-wheel van, a 6-wheel truck etc." driver of vehicles over land)
Regarding claim 7, Gueta teaches all of the limitations of claim 1 above. Gueta further teaches:
wherein the plurality of resources comprises a plurality of goods, and wherein the instructions comprise carrier resources for transferring the plurality of goods (see [0060] "The “product mix” column 804 may include a proportion of each product in the cluster (for example, expressed in percentage) and the total product volume of the cluster....The “vehicle allocation” column 806 may indicate the vehicle that is allocated to deliver the cluster of products")
Regarding claim 9, Gueta teaches all of the limitations of claim 1 above. Gueta further teaches:
wherein the plurality of resources comprises a plurality of goods (see [0060] "The “product mix” column 804 may include a proportion of each product in the cluster (for example, expressed in percentage) and the total product volume of the cluster.")
and wherein the instructions comprise an order for receiving the plurality of goods from the plurality of receiving locations and delivering the plurality of goods to the plurality of delivery locations while maintaining the target efficiency rate for the transfer containers (see [0055] "Since a cluster may have multiple job deliveries of differing locations, the process of generating stack layout from 611, 612, 613,616 and 614 may be repeated for each location. This may be necessary to ensure that the stacking layout satisfies the stacking constraints when a job is dropped-off or picked- up from a location" stacking layouts at each pickup/dropoff locations checked to make sure they adhere to practical constraints. See Fig. 11A-11B and corresponding paragraphs [0070]-[0071] for a specific order of pickups and deliveries)
Regarding claim 16, Gueta teaches:
A computer program product for directing resource transfers based on resource distribution data, the computer program product comprising a non-transitory computer-readable medium comprising code causing a first apparatus to (see [0024] "the apparatus as described in this description may include a memory which is for example used in the processing carried out in the apparatus. A memory used in the embodiments may be a volatile memory, for example a DRAM (Dynamic Random Access Memory) or a non-volatile memory, for example a PROM (Programmable Read Only Memory), an EPROM (Erasable PROM), EEPROM (Electrically Erasable PROM), or a flash memory, e.g., a floating gate memory, a charge trapping memory, an MRAM (Magnetoresistive Random Access Memory) or a PCRAM (Phase Change Random Access Memory)")
Regarding the remaining limitations of claim 16, please see the rejection of claim 1 above.
Regarding claim 17, Gueta teaches all of the limitations of claim 16 above. Regarding the limitations introduced in claim 17, please see the rejection of claim 2 above.
Regarding claim 20, Gueta teaches:
A method for directing resource transfers based on resource distribution data, the method comprising (see Fig. 6A and 6 B and [0049] "FIG. 6A to 6B show a flow diagram of the process for generating dispatch plans according to various embodiments. The dispatch plans may be generated at least partially based on the stacking constraints of the products.")
Regarding the remaining limitations of claim 20, please see the rejection of claim 1 above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 12, 13, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gueta in view of Bharadwaj et al. (U.S. Pre-Grant Publication No. 2008/0312991, hereafter known as Bharadwaj).
Regarding claim 3, Gueta teaches all of the limitations of claim 1 above. Gueta teaches in [0036] that the products are being sent from shippers to customers/recipients. Gueta therefore implies that the “shippers” could be merchants selling products to customers, but Gueta does not explicitly teach that the plurality of entities comprise merchants and that the delivery locations are associated with the plurality of merchants. However, Bharadwaj teaches:
wherein the plurality of entities comprises a plurality of merchants, and wherein the plurality of delivery locations are associated with the plurality of merchants (see [0058] “a buyer is an entity that orders goods (e.g., for purchase) from a supplier. For example, a retailer acts as a buyer when purchasing goods or products from a manufacturer” retailer merchant is the customer ordering products)
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the retailers of Bharadwaj for the customers/recipients of Gueta. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. 
Regarding claim 4, Gueta teaches all of the limitations of claim 1 above. Gueta further teaches:
 (see [0036] "The receiver application 150 may receive delivery updates 151, i.e. information on the status of the delivery jobs. The receiver application 150 may be provided to customers or recipients of the products, so that they may know when to expect the deliveries" customer purchasing the products that are being delivered)
However, as discussed above regarding claim 3, Gueta only implies that the “shippers” could be merchants selling products to customers, and does not explicitly teach that shippers are merchants. Bharadwaj teaches:
wherein the plurality of entities comprises a plurality of merchants, and wherein the plurality of delivery locations are associated with customers of the plurality of merchants (see [0058] “a buyer is an entity that orders goods (e.g., for purchase) from a supplier. For example, a retailer acts as a buyer when purchasing goods or products from a…vendor” retailer is customer of vendor merchant)
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the vendor of Bharadwaj for the shippers of Gueta. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Regarding claim 12, Gueta teaches all of the claim limitations of claim 1 above. Gueta further teaches: 
wherein the at least one processing device is configured to: determine, based on the resource distribution data, that a first  (see [0035] “The delivery job data 182 may include information such as an identifier for the delivery job, the product for delivery, the delivery time, the origin location, the destination location, the operation as either pick-up or drop-off, and the product quantity… for a specific product ordered by a customer, vehicle type of another specific type has to be used” and [0036] “the Device 170 to communicate with various applications, including at least one of a shipper application 110... The shipper application 110 may be configured to send delivery job data 111” for a customer requesting a specific quantity of items from a receiving location to a destination location)
determine, based on the resource distribution data, that a second  (see citations of preceding bullet point, as well as Fig. 3A and [0043] for job data containing plurality of jobs with varying quantities going from a shared receiving location, Loc0001, to a plurality of destination locations. See Fig. 11B for the same product, P2, being picked up from Location 1 and delivered to both Location 3 and Location 4)
determine whether a distance between the first delivery location and the second delivery location satisfies a (see [0050] "the Device 170 may analyse the delivery jobs based on their location attributes. In the analysis, the Device 170 may identify delivery jobs with destinations near one another" destinations near each other)
and provide, to one or more user devices associated with a carrier  (see [0047] "In 407, the Device 170 may send the dispatch plan update 142 to the driver application 140 and may send the stacking plan 132 to the loader application 130" and [0036] “The abovementioned applications may be installed in mobile devices such as tablets, cell phones, smartphones, or laptops, or other computing devices such as personal computers, workstations, or servers”. For detailed instructions, see Fig. 11B and [0070] "The delivery timeline 1130 shows a step-by-step account of the vehicle’s operations which corresponds to the map 1100. At 1102, the vehicle may be at location 1 to pick up products [2 sets of 3 units of product P2, as will be shown below, in Fig. 11B]")
after receiving the first quantity and the second quantity of the first goods from the first receiving location, deliver, with the first transfer container, the first quantity of first goods to the first delivery location; and after receiving the first quantity and the second quantity of the first goods from the first receiving location, deliver, with the first transfer container, the second quantity of first goods to the second delivery location (see [0047] "At 1104, the vehicle may travel from location 1 to location 2...At 1108, the vehicle may travel from location 2 to location 3. At 1110, the vehicle may drop off product(s) at location 3 [3 units of P2 in Fig. 11B]...At 1114, the vehicle may travel from location 3 to location 4. At 1116, the vehicle may drop off product(s) at location 4 [3 units of P2 11B]" vehicle travels from location 1 to delivery locations 3 and 4 after picking up product P2)
As shown above, Gueta teaches combining shipments that share an origin but have different, nearby destinations. However, Gueta does not explicitly teach a threshold being used to determine “nearby” destination locations, that the entities requesting the deliveries are merchants, or that authorization is requested from the merchants prior to combing the shipments. Bharadwaj teaches first and second merchants being the entities that are requesting the transfers (see [0058] “a buyer is an entity that orders goods (e.g., for purchase) from a supplier. For example, a retailer acts as a buyer when purchasing goods or products from a manufacturer” retailers requesting the goods). Bharadwaj further teaches:
determine whether a distance between the first delivery location and the second delivery location satisfies a threshold (see [0075] "if a first purchase order record associated with a first vendor and a second purchase order record associated with a second vendor are located in the same zip code or within a pre-determined distance of each other, the first and second purchase order records can be identified as compatible purchase order records when processed according to a spatial process parameter designating a same zip code or the pre-determined distance. Because the first and second purchase order records are associated with vendors in a same general geographical vicinity, an opportunity to consolidate shipments associated with the first and second purchase order records exists")
provide, to a first user device associated with the first merchant and based on determining that the distance between the first delivery location and the second delivery location satisfies the threshold, a first request for authorization to combine the first transfer with the second transfer; provide, to a second user device associated with the second merchant and based on determining that the distance between the first delivery location and the second delivery location satisfies the threshold, a second request for authorization to combine the second transfer with the first transfer (see [0082] "The pre-processor 350 is configured to provide suggested modifications 332, 342 to the respective buyer agents 310, 320. The suggested modifications 332, 342 are based on the purchase order records in the database 360. The suggested modification 332 can be, for example, a suggested new target ship date associated with the purchase order 330. Different buyer agents 310, 320 can be provided different suggested modifications 332, 342" requesting authorization for a shared ship date to each buyer in order to combine the shipments. See [0114] “authorization to change the target ship date of at least one of the compatible purchase order records to a different target ship date can be received. Such authorization can be received electrically (e.g., via a computer user interface) and can be responsive to a suggested modification routed to the buyer” for suggestions provided to an agent computer)
receive, from the first user device, a first authorization to combine the first transfer with the second transfer; receive, from the second user device, a second authorization to combine the second transfer with the first transfer (see [0083] "Buyer agents 310, 320 can provide feedback 334, 344, respectively, based on the suggested modifications 332, 342, thereby controlling consolidation of compatible purchase order records. For example, buyer agents can send an acceptance or a rejection of a suggested modification to the pre-processor 350". See [0114] “authorization to change the target ship date of at least one of the compatible purchase order records to a different target ship date can be received. Such authorization can be received electrically (e.g., via a computer user interface) and can be responsive to a suggested modification routed to the buyer” for authorization provided from an agent computer)
and provide, to one or more user devices associated with a carrier and based on receiving the first authorization and the second authorization, first instructions (see [0084] "The pre-processor 350 may not directly transmit modified purchase order records 370 to the transportation management system 380 but may instead submit the modified purchase order records 370 to one or more intermediaries such as a vendor or a carrier" once authorization received, consolidated shipment instructions sent to carrier)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bharadwaj with Gueta. As Bharadwaj states in [0083] “Buyer agents 310, 320 can provide feedback 334, 344, respectively, based on the suggested modifications 332, 342, thereby controlling consolidation of compatible purchase order records (emphasis added)”. Therefore, by allowing the buyers to give authorization/rejection of proposed shipment consolidation, control over the shipment can be given to the entity purchasing the goods, including the ability to indicate in [0096] that an order is not eligible to be combined (“the user can also indicate that a purchase order record is to be excluded from processing such as by providing an exclusion. Responsive to receiving the indication to exclude, the purchase order record can be designated as not eligible for suggested modifications”). 
Regarding claim 13, the combination of Gueta and Bharadwaj teaches all of the limitations of claim 12 above. Gueta further teaches:
wherein the at least one processing device is configured to: determine, based on the resource distribution data, at least one of: a first portion of insurance for which the first merchant is responsible and a second portion of insurance for which the second merchant is responsible; a first time for receiving the first goods from the first receiving location and a second time for receiving the first goods from the second receiving location; an order of packing the first goods within the first transfer container; or types of goods permitted within the first transfer container (see [0071] "FIG. 11B shows a table 1103 of a delivery and stacking guide that corresponds to the dispatch plan shown in FIG. 11 A...“Stacking guide” column 1146 may provide information on stacking actions required at every location", [0072] "Layout 1 1203 may need to be transformed to Layout 2 1204 as a result of dropping off 2 units of product 1 (PI). A stacking guide for carrying out the rearrangement may be provided" and [0073] "FIG. 12B shows an example of a stacking guide corresponding to the example of FIG. 12A. The stacking guide may include step-by-step instructions, on how to transform Layout 1 1203 to Layout 2 1204" for order of packing goods. See [0035] "the delivery rule set 183 may include that...for a specific product ordered by a customer, vehicle type of another specific type has to be used" for types of goods permitted in a first container)
Regarding claim 18, Gueta teaches all of the limitations of claim 16 above. Regarding the limitations introduced in claim 18, please see the rejection of claim 3 above.
Regarding claim 19, Gueta teaches all of the limitations of claim 16 above. Regarding the limitations introduced in claim 19, please see the rejection of claim 4 above.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Gueta in view of Benda et al. (U.S. Patent No. 6,937,992; hereafter known as Benda).
Regarding claim 8, Gueta teaches all of the limitations of claim 7 above. Gueta further teaches:
wherein the carrier resources comprise different types of motor vehicles,  (see [0045] "Vehicles 1, 2 and 3 may be each be associated with a specific vehicle type, such as a 4-wheel van, a 6-wheel truck etc." for types of motor vehicles)
Gueta teaches various vehicle types may be used in at least [0045]. However, Gueta only explicitly teaches motor vehicles, but does not explicitly teach carrier resources comprising different types of vessels and aircraft. Benda further teaches:
wherein the carrier resources comprise different types of motor vehicles, different types of vessels, and different types of aircraft (see Col. 5 lines 9-13 "As used herein, the term "vehicle" is used to denote any modality of shipping or anything capable of carrying goods. It can include, but is not limited to, ships, barges, vans, trailers, cars, trucks, trains, airplanes, containers, pallets, cubes, etc.")
It would have been obvious to one of ordinary skill in the art at the time of filing to include types of vessels and aircraft as carrier resources as taught by Benda in the system of Gueta, since the claimed invention is merely a combination of old elements. In the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Gueta in view of Yamashita et al. (U.S. Pre-Grant Publication No. 2020/0271461, hereafter known as Yamashita) and Bharadwaj.
Regarding claim 10, Gueta teaches all of the limitations of claim 1 above. Gueta further teaches:
wherein the at least one processing device is configured to: determine, based on the resource distribution data and the target efficiency rate, first instructions for achieving the target efficiency rate for a first transfer container of the transfer containers (see [0047] "in 406, the Device 170 may generate the dispatch plan together with a stacking layout" and [0055] " If in 612, the stacking layout is valid with respect to the constraints, in 615, the Device 170 may assign a delivery timing to each job in the cluster. The timing may be determined based on at least one of the delivery time requirement, the stacking rearrangement requirement, the time availability of the vehicle, the expected loading/unloading time of the jobs, and the delivery time needed from one location to another. Since a cluster may have multiple job deliveries of differing locations, the process of generating stack layout from 611, 612, 613,616 and 614 may be repeated for each location" generating a dispatch plan for a vehicle moving resources between locations and stacking configurations to fulfill practical stack load factor)
while receiving, with the first transfer container, first goods from a first receiving location  (see Fig. 11B and [0071] "FIG. 11B shows a table 1103 of a delivery and stacking guide that corresponds to the dispatch plan shown in FIG. 11 A" and [0070] "At 1102, the vehicle may be at location 1 to pick up products [product P5 in Fig. 11B]...At 1104, the vehicle may travel from location 1 to location 2...At 1108, the vehicle may travel from location 2 to location 3....At 1112, the vehicle may pick up product(s) at location 3 [product P4 in Fig. 11B]...At 1114, the vehicle may travel from location 3 to location 4. At 1116, the vehicle may drop off product(s) at location 4 [product P5 in Fig. 11B]...At 1118, the vehicle may travel from location 4 to location 5...At 1122, the vehicle may travel from location 5 to location 1. At 1124, the vehicle may product off product(s) at location 1 [product P4 in Fig. 11B]")
and provide, to a user device associated with the first transfer container, the first instructions comprising directions to: receive the first goods at the first receiving location (see [0047] "In 407, the Device 170 may send the dispatch plan update 142 to the driver application 140” and [0036] “The abovementioned applications may be installed in mobile devices such as tablets, cell phones, smartphones, or laptops, or other computing devices such as personal computers, workstations, or servers” and [0070] "The delivery timeline 1130 shows a step-by-step account of the vehicle’s operations which corresponds to the map 1100. At 1102, the vehicle may be at location 1 to pick up products" pick up good P5 at location 1)
after receiving the first goods, receive the second goods at the second receiving location (see [0070] "At 1104, the vehicle may travel from location 1 to location 2...At 1108, the vehicle may travel from location 2 to location 3...At 1112, the vehicle may pick up product(s) at location 3" second goods P4 received at location 3 after first goods P5 received)
after receiving the second goods, deliver the second goods to the second delivery location; travel from location 5 to location 1. At 1124, the vehicle may product off product(s) at location 1" drop off second goods P4 after picking up second goods P4)
As discussed above, Gueta teaches delivering the first goods P5 to the first delivery location before delivering the second goods P4 to the second delivery location, and does not explicitly teach delivering the first goods after the second goods. Gueta also does not explicitly teach the receiving locations being associated with merchants. Yamashita teaches:
after receiving the second goods, deliver the second goods to the second delivery location; and after delivering the second goods, deliver the first goods to the first delivery location (see Fig. 8 and [0068] shipping location (receiving location) and delivery location for two packages are different. Also see [0043] "The travel route at this time is generated so that the vehicle 10 travels from a departure point A1, passes through transit points A2, A3, A4 and A5 in this order, and returns to the departure point A1. A4 is a location of the first user (first delivery destination), and A3 is a location of the second user (second delivery destination). The vehicle 10 is designated to travel in the order of A1, A2, A3, A4 and A5 when the vehicle 10 departs" delivery of first goods done after the delivery of the second goods)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yamashita and Gueta. As Yamashita states in [0043] “The vehicle 10 is designated to travel in the order of A1, A2, A3, A4 and A5 when the vehicle 10 departs, whereby the package can be delivered to each transit point at the desired time" and [0039] "The user may designate a specific time at which the package is desired to be delivered, or may designate a period of time having a certain range. In the following description, it is assumed that the user designates a time when delivery is desired (hereinafter also referred to as a “desired time”)." Therefore, by delivering the second goods to the second recipient before delivering the first goods to the first recipient, the combined system can satisfy delivery preferences of the recipients.
The combination of Gueta and Yamashita still does not explicitly teach the receiving locations are associated with merchants. Both references instead refer to “shippers” and “shipping locations”. Bharadwaj teaches first and second receiving locations associated with merchants (see [0058] “a buyer is an entity that orders goods (e.g., for purchase) from a supplier. For example, a retailer acts as a buyer when purchasing goods or products from a…vendor”) 
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the vendors of Bharadwaj for the shippers of Gueta and Yamashita. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Gueta in view of Goossens et al. (U.S. Pre-Grant Publication No. 2006/0224426, hereafter known as Goossens).
Regarding claim 11, Gueta teaches all of the claim limitations of claim 1 above. Gueta further teaches:
wherein the at least one processing device is configured to: determine, based on the resource distribution data, an achievable efficiency rate for the transfer containers (see [0054] “The practical range of stack load factor may be determined by iterating the process of checking the validity of the stacking layout, with an initial stack load factor of 100%, then decrementing the stack load factor by a small step such as 1%, until 70% through each round of iteration. For each iteration, the highest stack load factor where the stacking layout is valid may be selected” determining a plurality of achievable efficiency rates for the container) 
determine whether the achievable efficiency rate corresponds to  (see [0062] “The output 931 delivery plans with corresponding stacking layouts. Some plans may not have stacking layout, in this case stacking verification is said to have failed. It may be the cause of inability to satisfy the stacking constraint or that the stack load factor may not be appropriate.” Determines whether each achievable efficiency rate is in the appropriate range)
Gueta teaches determining a plurality of achievable rates, some of which are valid (in the target range) and some of which are not. Therefore, Gueta does not explicitly teach determining a target efficiency rate is not achievable based on the achievable rate not being equal to or greater than the target. Goossens teaches:
wherein the at least one processing device is configured to: determine, based on the resource distribution data, an achievable efficiency rate for the transfer containers (see [0020] "Consider an illustrative daily transportation plan that includes 300 multi-stop truckloads. If 5% of the truckloads are under-utilized, then a planner would be faced with improving the capacity of 15 truckloads" achievable efficiency rate is on target for 95% of trucks, below target for 5%)
determine whether the achievable efficiency rate corresponds to or is greater than the target efficiency rate (see [0057] "A transportation planning system may have configurable optimization parameters like target truckload utilization percentages, minimum truckload utilization percentages", [0054] "Method 200 may also include, at 220, identifying exceptions in the transportation plan. For example, the plan generated at 210 may include loads that under-utilize a truck" determining that the achievable efficiency rate is not equal to or greater than the minimum target)
and provide, to the one or more user devices and based on determining that the achievable efficiency rate does not correspond to and is not greater than the target efficiency rate, a notification that the target efficiency rate cannot be achieved (see [0043] "a method may be configured...to treat the constraint as a hard constraint that may never be violated" [0059] "System 300 may also include a second logic 330 that is configured to provide data concerning a transportation planning action that may resolve the exception...resolving the exception may include relaxing a constraint" data provided that the user would have to relax hard constraints if a minimum/target utilization is to be achieved. In other words, that the utilization percentage is not achievable given current constraints)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Goossens and Gueta. As Goossens states in [0021] “285 out of 300 truckloads may meet desired utilization parameters while 15 do not. Example systems and methods facilitate identifying actions that can be taken with respect to those 15 truckloads while leaving the other 285 alone. This may lead to a globally good plan with some locally sub-optional elements. However, these concessions may be required because it may be unfeasible and/or unwise to rework an entire plan just because 15 truckloads are troublesome…some well-utilized trips may be the result of having already addressed and resolved other underutilized vehicle exceptions. A complete automated plan recalculation may result in the loss of these fully-utilized trucks”. In other words, attempts to improve the utilization of some vehicles in a plan can come at the expense of others, making it unfeasible to improve the utilization of every vehicle. By recognizing that a target utilization rate is not achievable, resources can be dedicated to executing the globally good plan instead of changing which vehicles are underutilized.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Gueta in view of Choo et al. (U.S. Pre-Grant Publication No. 2021/0350569, hereafter known as Choo).
Regarding claim 14, Gueta teaches all of the claim limitations of claim 1 above. Gueta does not explicitly teach the use of a machine learning model to determine the instructions for achieving the target efficiency. However, Choo teaches:
wherein the at least one processing device is configured to: determine the instructions for achieving the target efficiency rate for the transfer containers using a machine learning model (see [0106] "The object arrangement determination model of the determining unit 300 may be learned by the learning unit 600. Specifically, the result of the evaluation (or reward) determined by the arrangement result evaluating unit 500 is provided to the learning unit 600, and the learning unit 600 uses the evaluation result to update the parameters of an artificial neural network constituting an object arrangement determination model" in combination with Gueta, the neural network determines the stacking configurations of the instructions)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Choo with Gueta. As Choo states in [0008] “Another technical problem to be solved by some embodiments of the present invention is to provide a method and apparatus for evaluating a final arrangement result, which can be used in a process of learning an artificial neural network that efficiently arranges a plurality of objects in a target space”. In other words, by incorporating the neural network of Choo in the system of Gueta, the combined system can improve future stacking configurations, thereby improving utilization of vehicles, by evaluating the results of the current/previous stacking configurations.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Gueta in view of Styles et al. (U.S. Pre-Grant Publication No. 2021/0254988, hereafter known as Styles).
Regarding claim 15, Gueta teaches all of the claim limitations of claim 1 above. Gueta teaches trucks and vans as containers as discussed above, but Guetta does not explicitly teach containers being autonomous vehicles, with a processing device commanding the autonomous vehicle to receive and deliver goods. Styles teaches:
wherein the transfer containers comprise an autonomous vehicle (see [0153] "The vehicle 802 may be partially or fully autonomous." Support found in foreign priority application pg. 17 line 27 and pg. 18 line 11)
and wherein the at least one processing device is configured to: provide a command to cause the autonomous vehicle to navigate to a first receiving location of the plurality of receiving locations, receive first goods at the first receiving location, navigate to a second receiving location of the plurality of receiving locations, receive second goods at the second receiving location, navigate to a first delivery location, and deliver the first goods and the second goods to the first delivery location (see Claim 4 "transmitting a signal which, when received by the vehicle, causes the vehicle to drive, following one of the first and second delivery routes, under autonomous control" and [0085] "a single vehicle may be used to transport a plurality of items from a plurality of locations to a plurality of destinations (e.g. collect a plurality of items from a plurality of locations, the items subsequently being delivered to a plurality of delivery destinations)...the present disclosure may equally be applied to...the collection of items from a plurality of locations to a single destination" support found in foreign priority application pg. 33 lines 32-33 and claim 4)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Styles with Gueta. As Styles states in [0006] “determining the route that optimizes this parameter may determine the most energy-efficient route” and [0004] “it is widely accepted that increased vehicle efficiency and reduced energy consumption are desirable so as to mitigate the effects of transport on climate change and allow climate change goals to be reached”. Therefore, by incorporating the teachings of Styles in Gueta, the resulting combination can create the most energy-efficient delivery route. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kocis et al. (U.S. Pre-Grant Publication No. 2010/0287073) teaches determining potential voyage/vehicle pairings based on a minimum utilization
Peterkofsky et al. (U.S. Pre-Grant Publication No. 2007/0005236) teaches releasing trips that meet or exceed a required capacity utilization
Gabrielson (U.S. Pre-Grant Publication No. 2009/0037234) teaches providing an alert to the system user when a minimum efficiency goal for freight containers is not met
Zieger (European Patent Application Publication No. 1521196) teaches simulating the removing or adding of shipments to a container to maximize capacity utilization
Takahiro et al. (Japanese Publication No. H07334797) teaches a minimum load factor requirement for a shipment and determining if the requirement cannot be met
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MORONEY whose telephone number is (571)272-4403. The examiner can normally be reached Mon-Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha H. Desai can be reached on (571) 270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.C.M./Examiner, Art Unit 3628                                                                                                                                                                                                        
/RESHA DESAI/Supervisory Patent Examiner, Art Unit 3628